Citation Nr: 1515678	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  08-32 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent from July 14, 2005, to January 11, 2006, and greater than 20 percent thereafter, for diabetes mellitus.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for a skin disorder other than a facial skin disorder or furunculosis of the groin and buttocks.

4.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for a cervical spine disorder.

7.  Entitlement to service connection for ingrown toenails.  


REPRESENTATION

Appellant represented by:	Robert W. Gillikan II, Attorney


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970 with additional periods of active duty for training (ACDUTRA) with the Marine Corps Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2012, the Board remanded these issues for further development.
The complex procedural history of this appeal was discussed in the Introduction of the September 2012 Board remand and is incorporated by reference.  

The September 2012 Board remand also referred a claim for automobile or other conveyance and adaptive equipment to the agency of original jurisdiction (AOJ) (in this case, the RO) for appropriate action.  The claim has not yet been adjudicated by the AOJ; thus, the Board still does not have jurisdiction over it and it is referred again to the AOJ for appropriate action.

The issues of entitlement to service connection for an eye disorder, a skin disorder other than a facial skin disorder or furunculosis of the groin and buttocks, a lumbar spine disorder, a cervical spine disorder, and for ingrown toenails are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  From July 14, 2005, to January 11, 2006, the Veteran's service-connected diabetes mellitus is manifested by restricted diet.  

2.  Since January 11, 2006, the Veteran's service-connected diabetes mellitus is manifested by a restricted diet and oral hypoglycemic agents or insulin.  

3.  Regulation of activities is not required as a result of diabetes mellitus; there are no episodes of ketoacidosis or hypoglycemia; and the Veteran is not required to visit a diabetic care provider more than twice a month.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent from July 14, 2005, to January 11, 2006, and greater than 20 percent thereafter, for diabetes mellitus are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The claim arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for diabetes mellitus.  Once service connection is granted, the claim is substantiated; thus, additional notice is not required.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  The AOJ attempted to obtain the Veteran's SSA records; however, in June 2012, VA was notified that SSA does not have the Veteran's records.  The Veteran was notified of this by a July 2012 letter.  

VA examinations were conducted in December 2005 and August 2013; the record does not reflect that these examinations were inadequate for rating purposes.  The examinations appropriately describe the level of severity of the Veteran's diabetes at the time of the examination.  They are adequate for purposes of deciding the claim.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Laws and Regulations

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). 

The Veteran's diabetes mellitus is rated as 10 percent disabling from July 14, 2005, the date of the award of service connection, to January 11, 2006.  Since January 11, 2006, diabetes has been rated as 20 percent disabling.  He contends that his diabetes is more severe than rated.

Diabetes mellitus is rated under 38 C.F.R. § 4.119, DC 7913.  Under DC 7913, a 10 percent rating is warranted for diabetes mellitus manageable by restricted diet only.  A 20 percent rating is warranted when the diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1).  The evidence reflects that the Veteran has been compensated separately for diabetic neuropathy of all four extremities.  There are no other compensable complications of diabetes shown in the record.  

Factual Background and Analysis

The Veteran was diagnosed with diabetes mellitus in June 2005.  A December 2005 VA examination notes that his diabetes was treated by restriction of diet only.  On January 11, 2006, the Veteran's VA treatment provider prescribed oral hypoglycemic agents.  

According to the VA clinical notes of record, the Veteran's diabetic symptoms continued to worsen after January 2006, in part as a result of non-compliance with a diet and exercise program.  In September 2011, he was prescribed insulin, which he still takes.  He sees his diabetic care provider approximately once every two months.  Although he had an episode of ketoacidosis requiring hospitalization in 2005, no further incidents of ketoacidosis or hypoglycemia have been reported.  

The Veteran received a VA diabetes examination in August 2013.  There was no restriction of activities noted.  The Veteran required diabetic care less than twice a month.  He had not been hospitalized for ketoacidosis or hypoglycemia in the previous 12 months.  The only complications of diabetes were peripheral neuropathy and a cardiac disability.  These disabilities are separately compensated and are not a subject of the current appeal.  

From July 14, 2005, to January 11, 2006, the Veteran's diabetes was managed by only by a restricted diet.  The Veteran does not contend, and the record does not reflect, that oral hypoglycemic agents and/or insulin were necessary to treat his diabetes prior to January 11, 2006.  Thus, the Board finds that an initial rating greater than 10 percent from July 14, 2005, to January 11, 2006, for the Veteran's service-connected diabetes mellitus is not warranted.

Since January 11, 2006, the Veteran's diabetes has been managed by restricted diet, oral hypoglycemic agents, and/or insulin.  None of his VA treatment providers have restricted his activities; in fact, they actively encourage him to exercise.  The most recent VA examination confirmed that regulation of activities is not required in order to treat the Veteran's diabetes.  Thus, the Board finds that an initial rating greater than 20 percent effective January 11, 2006, for the Veteran's service-connected diabetes mellitus also is not warranted.  

Additional Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Veteran's diabetes includes no manifestations which are not adequately contemplated by the applicable rating criteria.  Thus, referral for consideration of an extraschedular rating is not warranted.  Even if the established schedular criteria were found to be inadequate to describe the severity and symptoms of the Veteran's diabetes, the case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  The record does not show, and the Veteran does not assert, that he is unemployable solely due to diabetes.  There are no periods of hospitalization or other symptoms indicative of an exceptional or unusual disability picture.  

A request for a total disability rating based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim was denied by the AOJ in a June 2013 rating decision.  The Veteran initiated a timely appeal, but did not perfect it.  Thus, the TDIU claim is not in appellate status.  The Veteran has not asserted that he is unemployable due to his service-connected diabetes since June 2013.  Thus, consideration of a TDIU is not warranted.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating greater than 10 percent from July 14, 2005, to January 11, 2006, and greater than 20 percent thereafter, for diabetes mellitus is denied.


REMAND

The September 2012 Board remand directed that a search for the Veteran's records from the Marine Corps Reserve since October 1970 be undertaken, as it is unclear whether the Veteran incurred any claimed disability during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) with the Marine Corps Reserve after October 1970.  

In April 2013, the AOJ asked the Veteran to provide all information that he could remember about his service in the Marine Corps Reserve after October 1970.  Later that month, the Veteran advised that he re-enlisted in the Marine Corps Reserve in 1976 or 1977 and he served at Little Creek in Norfolk, Virginia.  He could not recall the unit to which he was assigned, other than that it was an "Air Wing unit."  

No further action was taken by the AOJ to attempt to obtain the Veteran's records.  A handwritten note from a VA staff member reflects a belief that a search could not be undertaken without knowing the Marine Corps Reserve unit to which the Veteran was assigned.  VA must continue efforts to locate requested records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3)  and 38 C.F.R. § 3.159(c)(2).  

The September 2012 Board remand also directed that VA examinations of the Veteran's eyes, skin, ingrown toenails, lumbar spine, and cervical spine be scheduled.  The requested examinations took place on August 2013; however, none of them are adequate for purposes of rating the claims.  The Board notes in this regard that none of the August 2013 examinations took into account the Veteran's lay statements regarding the onset and frequency of his disabilities as directed by the September 2012 remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The August 2013 VA eye examination commented only on the etiology of the Veteran's cataracts, when in fact the Veteran has several other eye disabilities, including chronic dryness and blepharitis, which he attributes to his service.  Similarly, the August 2013 VA examination of the Veteran's skin found that the Veteran does not have a skin disorder, other than a facial skin disorder or furunculosis of the groin and buttocks.  The record reflects that the Veteran has been diagnosed with tinea pedis and stasis dermatitis of the feet, among other skin disabilities.  Remand is required so that opinions as to the etiology of these disabilities may be obtained.  Id.  

The Board acknowledges in this regard that the Veteran's claims file currently is quite large and apologizes in advance to the examiners who may be required to review a significant amount of evidence on remand.  Unfortunately, given the procedural posture of this appeal and the Veteran's assertions, review of the claims file cannot be avoided in this matter.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in December 2014 without complying with the September 2012 remand instructions.  Given this error, another remand is required.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the relevant service department (in this case, the U.S. Marine Corps) or other appropriate Federal records repository and verify the dates the Veteran served in the U.S. Marine Corps Reserve after October 1970.  Undertake all necessary efforts to locate the Veteran's service treatment records dated after October 1970.  If these records cannot be located by the appropriate Federal records repository, a negative reply is requested.  All requests for these records, and any reply, to include any records provided, should be included in the claims file.  

2.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for an eye disorder, a skin disorder other than a facial skin disorder or furunculosis of the groin and buttocks, an acquired psychiatric disorder other than PTSD, a lumbar spine disorder, a cervical spine disorder, and/or ingrown toenails since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  If any records submitted to VA are duplicates of records previously submitted by the Veteran, please return the duplicate records to him.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for a VA orthopedic examination.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any lumbar spine and/or cervical spine disability/ies currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorders, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current lumbar and/or cervical spine disability/ies is/are related to his active service, including any period of ACDUTRA or INACDUTRA with the Marine Corps Reserve.  The examiner must consider the Veteran's competent reports of experiencing back pain and neck pain since the 1970s.   A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

4.  Schedule the Veteran for appropriate VA examination of his skin and toenails.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any skin disability other than a facial skin disorder or furunculosis of the groin and buttocks currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorders, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any skin disability other than acne, pseudofolliculitis barbae, and furunculosis of the groin and buttocks, is related to the Veteran's active service, including any period of ACDUTRA or INACDUTRA with the Marine Corps Reserve.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that ingrown toenails, if diagnosed, are related to the Veteran's active service, including any period of ACDUTRA or INACDUTRA with the Marine Corps Reserve.  The examiner must consider the multiple diagnoses of skin disabilities, including stasis dermatitis and tinea pedis, contained in the clinical records.  The examiner also must consider the Veteran's competent lay evidence of ingrown toenails during service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.  

5.  Schedule the Veteran for a VA eye examination.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any eye disability currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any eye disability, including, but not limited to, blepharitis, is related to the Veteran's active service, including any period of ACDUTRA or INACDUTRA with the Marine Corps Reserve.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

6.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the AOJ and associated with the claims file.

7.  Review the completed examination reports and determine whether they substantially comply with the directives of this REMAND.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


